Exhibit 10.5

 

LOGO [g842660ex10_5logo.jpg]

SURMODICS, INC.

2009 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT*

 

Full Name of Participant: Number of Shares Covered:    Grant Date:

Vesting Schedule:

 

Vesting Date(s)

   Number of Share(s) Which
Become Vested         

This is a Restricted Stock Agreement (“Agreement”) between SurModics, Inc., a
Minnesota corporation (the “Company”), and the Participant identified in the
table above.

RECITALS

WHEREAS, the Company maintains the SurModics, Inc. 2009 Equity Incentive Plan
(the “Plan”);

WHEREAS, the Board of Directors of the Company has appointed the Organization
and Compensation Committee (the “Committee”) to administer the Plan and
determine the Awards to be granted under the Plan; and

WHEREAS, the Committee or its designee has determined that the Participant is
eligible to receive an Award under the Plan in the form of Restricted Stock;

 

* Any capitalized term used in this Agreement will have the meaning set forth in
this Agreement (including the table at the beginning of this Agreement) or, if
not defined in this Agreement, set forth in the Plan as it currently exists or
as it is amended in the future.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company and the Participant mutually agree as follows:

TERMS AND CONDITIONS

 

1. Issuance of Restricted Shares.

(a) Subject to the terms and conditions of this Agreement, the Company has
granted to the Participant Restricted Stock in the number of Shares specified in
the table at the beginning of this Agreement. Such Shares of Restricted Stock
are subject to the restrictions provided for in this Agreement, and in the Plan,
and are referred to collectively as the “Restricted Shares” and each as a
“Restricted Share.” The term “Restricted Shares” also refers to all securities
received by the Participant in replacement of or in connection with the
Restricted Shares acquired hereby pursuant to a recapitalization,
reclassification, stock dividend, stock split, stock combination or other
relevant event.

(b) Each Restricted Share will be evidenced by a book-entry in the name of the
Participant with the Company’s transfer agent or by one or more Common Stock
certificates issued in the name of the Participant. Any such Common Stock
certificate will be deposited with the Company or its designee, together with an
assignment separate from the certificate, in blank, signed by the Participant,
and bear an appropriate legend referring to the restricted nature of the
Restricted Stock evidenced thereby. Any book-entry will be subject to transfer
restrictions and accompanied by a similar legend. Upon the vesting of Shares of
Restricted Stock and the corresponding lapse of the restrictions and forfeiture
conditions, the transfer restrictions and restrictive legend applicable to any
book-entry evidencing such Shares will be removed, or a certificate for the
Shares bearing no restrictive legend will be delivered to the Participant or a
Successor or a Transferee.

(c) [reserved].

 

2. Forfeiture and Transfer Restrictions.

 

  (a)

Forfeiture. If (i) the Participant’s Service with the Company, or a Parent or
Subsidiary thereof, is terminated for any reason, whether by the Company with or
without cause, voluntarily or involuntarily by the Participant or otherwise, or
(ii) the Participant attempts to transfer or otherwise dispose of any of the
Restricted Shares or the Restricted Shares become subject to attachment or any
similar involuntary process, in violation of this Agreement, then any Restricted
Shares that have not previously vested will be forfeited by the Participant to
the Company, the Participant will thereafter have no right, title or interest
whatsoever in such Restricted Shares. The Company unilaterally may instruct the
Company’s transfer agent to adjust the stock register of the Company to reflect
the forfeiture of any Restricted Shares. If the Company does not have custody of
any and all certificates representing Restricted Shares so forfeited, the
Participant must immediately return to the Company any and all certificates
representing Restricted Shares so forfeited. Additionally, the Participant must
deliver to Company a stock power duly executed in blank relating to any and all
certificates representing Restricted Shares forfeited to the Company in

 

   Restricted Stock Agreement    Page 2 of 6



--------------------------------------------------------------------------------

  accordance with the previous sentence or, if such stock power has previously
been tendered to the Company, the Company will be authorized to deem such
previously tendered stock power delivered, and the Company will be authorized to
cancel any and all certificates representing Restricted Shares so forfeited and
issue and deliver to the Participant a new certificate for any Shares which
vested prior to forfeiture. For purposes of this Agreement, neither the transfer
of the Participant between any combination of the Company and its Affiliates,
nor a leave of absence granted to the Participant by the Company, will be deemed
a termination of employment.

(b) Limitation on Transfer. Until such time as the Restricted Shares have become
vested under Section 3 of this Agreement, the Participant will not sell, assign,
or transfer the Restricted Shares other than (i) to a Successor, (ii) pursuant
to a divorce decree or qualified domestic relations order as defined by the
Code, or Title I of ERISA, or (iii) if permitted by law, by a bona fide gift to
a Transferee. Any attempt to assign, transfer, pledge, hypothecate, or otherwise
dispose of the Restricted Shares contrary to the provisions hereof, and the levy
of any attachment or similar process upon the Restricted Shares, will be void.

 

3. Vesting. Subject to Section 11 of the Plan, the Restricted Shares will cease
to be subject to forfeiture under Section 2 hereof in the numbers and on the
dates specified in the vesting schedule in the table at the beginning of this
Agreement. Restricted Shares that have so ceased to be subject to forfeiture are
sometimes referred to as “vested” or as “Vested Shares” in this Agreement.

Death or Disability. If the Participant’s Service with the Company or an
Affiliate terminates because of death or Disability, the number of shares that
are subject to forfeiture under this Agreement will be prorated for the portion
of the term of this Award during which the Participant provided Service to the
Company and its Affiliates, and, with respect to such Restricted Shares, will be
Vested Shares. Any Restricted Shares which do not become vested under the
preceding sentence will terminate at the date of the Participant’s termination
of Service and such Restricted Shares will be forfeited to the Company.

 

4. Stockholder Rights. As of the date of issuance specified at the beginning of
this Agreement, the Participant will have all of the rights of a stockholder of
the Company with respect to the Restricted Shares, except as otherwise
specifically provided in this Agreement.

 

5.

Tax Withholding. The parties hereto recognize that the Company or its Subsidiary
may be obligated to withhold federal and state taxes or other taxes upon the
vesting of the Restricted Shares, or, in the event that the Participant elects
under Code Section 83(b) to report the receipt of the Restricted Shares as
income in the year of receipt, upon the Participant’s receipt of the Restricted
Shares. The Participant agrees that, at such time, if the Company or its
Subsidiary is required to withhold such taxes, the Participant will promptly
pay, in cash upon demand to the Company or the Subsidiary having such
obligation, such amounts as will be necessary to satisfy such obligation. In
lieu of all or any part of a cash payment from a person receiving Restricted
Shares under the Plan, the Committee may permit the

 

   Restricted Stock Agreement    Page 3 of 6



--------------------------------------------------------------------------------

  individual to cover all or any part of the required withholdings (up to the
Participant’s minimum required tax withholding rate or such other rate that will
not trigger a negative accounting impact to the Company or any Affiliate)
through a reduction in the number of Restricted Shares delivered or a delivery
or tender to the Company of Shares held by the Participant or other person, in
each case valued in the same manner as used in computing the withholding taxes
under applicable laws.

The Participant further acknowledges that the Company has directed the
Participant to seek independent advice regarding the applicable provisions of
the Code, the income tax laws of any municipality, state or foreign country in
which the Participant may reside, and the tax consequences of the Participant’s
death.

 

6. Restrictive Legends and Stop-Transfer Orders.

(a) Legends. Any certificate or certificates representing the Restricted Shares
will bear the following legend (as well as any legends required by applicable
state and federal corporate and securities laws) noting the existence of the
restrictions set forth in this Agreement:

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY
AND THE PARTICIPANT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.”

(b) Stop-Transfer Notices. The Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

(c) Refusal to Transfer. The Company will not be required (i) to transfer on its
books any Restricted Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of the Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares will have been so
transferred.

 

7 Not Part of Employment Contract; Discontinuance of Employment. This Agreement
awards Restricted Stock to the Participant, but does not impose any obligation
on the Company to make any future grants or issue any future awards to the
Participant or otherwise continue the participation of the Participant under the
Plan. This Agreement will not give the Participant a right to continued
employment or Service with the Company or any Affiliate, and the Company or
Affiliate employing the Participant may terminate his or her Service and
otherwise deal with the Participant without regard to the effect it may have
upon him or her under this Agreement

 

Restricted Stock Agreement Page 4 of 6



--------------------------------------------------------------------------------

By executing this Agreement, the Participant expressly acknowledges the above.

 

8. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
will be binding and conclusive upon the Company and the Participant. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan will govern.

 

9. Binding Effect. This Agreement will be binding in all respects on the heirs,
representatives, successors and assigns of the Participant (and included for the
sake of clarification, a Successor or Transferee of the Participant).

 

10. Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and will be construed and interpreted thereunder (without regard to
its conflict-of-law principles).

 

11. Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties hereto with respect to the issuance and sale of
the Restricted Shares and the administration of the Plan and supersede all prior
agreements, arrangements, plans, and understandings relating to the issuance and
sale of these Restricted Shares and the administration of the Plan.

 

12. Amendment and Waiver. Except as provided in the Plan, this Agreement may be
amended, waived, modified, or canceled only by a written instrument executed by
the parties or, in the case of a waiver, by the party waiving compliance.

 

13. Section 409A. Notwithstanding anything in this Agreement to the contrary,
any payments hereunder that would be subject to an additional or accelerated tax
under Section 409A of the Code will be deferred until the earliest date that
such payments may be made without the imposition of such tax.

 

14. Acknowledgment of Receipt of Copy. By execution hereof, the Participant
acknowledges having received a copy of the Plan.

 

   Restricted Stock Agreement    Page 5 of 6



--------------------------------------------------------------------------------

PARTICIPANT

 

SURMODICS, INC. By  

 

  Name:   Bryan K. Phillips   Its:   Sr. Vice President, General Counsel &
Secretary

 

   Restricted Stock Agreement    Page 6 of 6